The Ordinary.
The appeal is from a decree of the Union orphans court discharging Job Male from his office as one of the executors of Stephen Vail, deceased. The petition on which the decree was made (it is sworn to by the petitioner) states that he and two •others were appointed executors; that they all proved the will; that the estate has been administered entirely by the other two executors, who still have entire charge of it, and that the petitioner wishes to be discharged because he is growing old and is much occupied with his own business. The decree appears to have been made without any notice or proof save the affidavit of the petitioner to the petition. It recites that the court had examined into the matter, and that it appeared to its satisfaction that the discharge would not be prejudicial to the estate. The eleventh rule of the orphans court provides that on such applications, at least thirty days’ notice in writing shall be given to all the parties interested, or to such of them as the court shall direct, unless the orphans court shall, for good cause shown, *522otherwise order. As before stated, it does not appear that any notice was given, nor that for any reason it was deemed proper by the orphans court to dispense with notice. For this cause, the decree must be reversed, with costs.